El Juez Presidente Señor de Jesús
emitió la opinión del tribunal.
En el año 1929 el aquí demandado Joaquín L. Rodríguez inició acción en la Corte de Distrito de Humacao contra Ale-jandrina Guadalupe Ortiz y sus menores hijos, los aquí demandantes, en cobro de la cantidad de $2,548.15. No habiendo comparecido los demandados en aquel caso, el secre-tario procedió a anotar la rebeldía y a dictar sentencia por la suma reclamada. Posteriormente la finca que se describe en la demanda fue vendida en pública subasta y adjudicada al entonces demandante Joaquín L. Rodríguez el 21 de abril 'de 1930 por la cantidad de $500 en pago parcial de la sen-tencia.
*961. Más de diez años después de dictada la sentencia en rebel-día, allá para el 27 de noviembre de 1940, los aquí deman-dantes, como herederos de Román Guadalupe López(1) y de Alejandrina Guadalupe Ortiz, radicaron contra Joaquín L. Rodríguez y su esposa esta acción impugnando la validez de dicha sentencia y solicitando la reivindicación de la finca antes mencionada, más los frutos producidos. La demanda fué enmendada el 24 de mayo de 1941. Alegaron dos cau-sas de acción. En la primera expusieron que su padre era dueño de la referida finca; que son los únicos y universales herederos de Román Guadalupe López, de Alejandrina Guadalupe Ortiz y de fin hermano de los demandantes que falle-ció sin sucesión antes de la radicación de la demanda; que sus padres nunca enajenaron la referida finca; tampoco su hermano fenecido dispuso de su participación en la herencia de sus padres; y que los demandantes jamás han dispuesto de la finca, la cual poseían los demandados sin título y contra la voluntad de aquéllos desde que les fuera adjudicada el 21 de abril de 1930. En la segunda reclamaron la canti-dad de $9,000 por concepto de frutos producidos o debidos producir y concluyeron solicitando una sentencia que decla-rase con lugar la demanda y condenase a los demandados a restituirles la referida finca y a pagarles por concepto de frutos producidos la cantidad de $9,000, más las costas y $1,000 para honorarios de abogado.
Contestando la demanda enmendada,(2) los demandados negaron las alegaciones esenciales de la misma y como mate-ria nueva alegaron que la finca les había sido adjudicada a .virtud del pleito seguido en el año 1929; que unos meses antes de radicarse la contestación enmendada, el Gobierno de los Estados Unidos de América les había expropiado la refe-rida finca, y desde entonces habían sido privados de su pose-sión. Alegaron como contrademanda: (a) que al adjudi-*962dicárseles la finca, los herederos de Román Guadalupe López adeudaban a la corporación Benitez Sugar Company la suma de $637.44, la cual fué satisfecha por los contrademandan-tes, sin que en ningún momento la Sucesión de Román Guadalupe López se la reembolsara; (ó) que los contrademan-dantes habían pagado al Tesoro de Puerto Rico la cantidad de $296 por concepto de contribuciones impuestas a la finca en controversia, la que tampoco le habían satisfecho los con-trademandados; y (c) que los contrademandantes invirtie-ron en la finca la cantidad de $218 en cercas y otras mejo-ras. Terminaron suplicando que se declarase sin lugar la demanda en todas sus partes, con lugar la contrademanda, y que se condenase a los contrademandados a pagarles dichas cantidades, las que sumadas a los $2,048.16 que les adeuda-ban por concepto de la sentencia en rebeldía — después de deducidos los $500 en que se les adjudicó la finca — hacían un total de $3,199.59; y que para el caso de que la corte decla-rase con lugar la demanda y condenase a los demandados a pagar suma alguna a los demandantes, que dicha cantidad sea compensada por lo adeudado por los demandantes a los demandados por los conceptos expresados, condenándose en-tonces a los demandantes a pagar a los demandados la dife-rencia entre los respectivos créditos.
El caso fué a juicio y una vez terminada la prueba del demandante la corte desestimó la demanda a virtud de una móción de nonsuit, fundándose en que no procedía la acción reivindicatoría porque los demandados no se hallaban en posesión de la finca. Apelada esa sentencia, este Tribunal la revocó basándose en lo dispuesto en el -artículo 284 del Código de Enjuiciamiento Civil (3) y devolvió el caso a la corte inferior para ulteriores procedimientos. Guadalupe v. *963Rodríguez, 66 D.P.R. 143. Continuado el juicio en la corte inferior, el 29 de agosto de 1947 se dictó la sentencia que motiva este recurso, la cual anuló la dictada en rebeldía el 7 de enero de 1930 en el caso núm. 14,749 y consecuente-mente declaró que la finca pertenecía a los demandantes; condenó a los demandados a satisfacer a los demandantes la cantidad de $425.28 [debió ser $425.29] que es la diferencia entre lo recibido por los demandados por concepto de la expropiación más los frutos producidos, partidas que suman $3,269.44, (4) y la cantidad de $2,844.15 que los demandan-tes adeudaban a los demandados, según declaró la corte, más las costas y $250 para honorarios de abogado.
Las dos partes apelaron. Determinaremos en primer término, si la Sentencia dictada en el caso núm. 14,749 es nula. Dos fueron los motivos que expuso la corte inferior para anularla: (a) que los demandados en dicha acción civil núm. 14,749 no fueron debidamente emplazados de acuerdo con la ley; y (b) que el secretario no tenía facultades de acuerdo con el artículo 194 del Código de Enjuiciamiento Civil, para dictar la sentencia en rebeldía por no tratarse de una cuenta liquidada.
I
Sostuvo la corte a quo que el emplazamiento era nulo porque la persona que lo diligenció no juró que había entregado a cada uno de los demandados una copia de la demanda. El diligenciamiento, en lo pertinente, dice: “. . . entregando a dichos demandados y dejando en su poder personalmente en su casa, barrio Palma, Vieques, una copia de dicho emplazamiento y en poder del demandado una copia de la demanda mencionada en dicho emplazamiento. . .”
Es un hecho fuera de controversia que los demandados *964vivían todos en Vieques, dentro del Distrito Judicial de Hu-macao donde se tramitó el pleito ñúm. 14,749. Siendo ello así, es de aplicación el artículo 92 del Código de Enjuicia-miento Civil, ed. 1933, (4a) que en lo pertinente, dice:
. . La citación irá acompañada de una copia de la de-manda a menos que dos o más de los demandados residieren en el mismo distrito, en cuyo caso sólo será necesario entregar una copia de la demanda a uno de los demandados.” (Bastardillas nuestras.)
. Podría argüirse que algunos o quizás todos los hijos de Alejandrina Guadalupe Ortiz eran menores de catorce años(5) y que de conformidad con el inciso 3 del artículo 93 del Código de Enjuiciamiento Civil, (6) era necesario que se entregase una copia de la citación a cada Menor personal-mente, así como también a su madre con patria potestad.. Pero como ésta había sido demandada en el mismo pleito y fué citada al mismo tiempo que los menores, no precisaba que se le notificara con las copias del emplazamiento que se habían entregado a cada menor, pues ella tenía la que le correspondía como demandada y de ese modo, había quedado enterada del pleito seguido contra ella y sus menores hijos. Brown v. Lawson, 51 Cal. 615 (1877) y Pacific Coast Joint Stock Land Bank v. Clausen, 65 P.2d 352 (Cal., 1937).
Erró, pues, la corte inferior, al declarar nulo el empla-zamiento. Pasemos ahora a considerar la validez de la sen-tencia en rebeldía.
*9651 — 1 \ — t
 La suma reclamada en el pleito núm. 14,749 se componía de dos partidas: Una por $1,498.48 procedente de mercancía y provisiones suministradas a Román Guadalupe López; y la otra por $1,049.67 por concepto de efectos similares suministrados a Alejandrina Guadalupe Ortiz y sus hijos con posterioridad al fallecimiento de su esposo. La primera partida fué aceptada como correcta por la madre de los menores en la escritura que ella y sus hijos y el defensor judicial de estos últimos, otorgaron ante el notario Pedro Pérez Pimentel el 16 de julio de 1929 sobre inventario y avalúo de los'bienes relictos por dicho causante. No hay duda de que esa partida era líquida y exigible a virtud de la aceptación contenida en la referida escritura y que la madre podía legalmente hacer dicha aceptación en representación de sus hijos, sin previa autorización judicial. Fonseca v. Molina, 39 D.P.R. 581.
Es verdad que en el presente caso la deuda que aceptó la madre de los menores fué contraída por el padre, Román Guadalupe López, mientras que en el de Fonseca, supra, los efectos habían sido tomados directamente por la madre; pero teniendo en cuenta la naturaleza de la mercancía vendida a Román Guadalupe López — diarios y provisiones para la casa — fácil es comprender que la esposa estaba quizás en mejores condiciones que su marido para determinar si efec-tivamente esa mercancía le había sido servida. Y el hecho de que el nombramiento de defensor judicial pudiera ser nulo, no afecta la aceptación de la cuenta, pues dicho acto se verificó por la madre.
En cuanto a la partida de $1,049.67 que fué sumada a la anterior y dió un total de $2,548.15, se alegó en el párrafo tercero de la demanda radicada en el caso núm. 14,749 lo siguiente:
“Después de la muerte del Sr. Román Guadalupe López, el demandante ha despachado de su establecimiento de Vieques, provisiones, mercancías y dinero, para las necesidades de ali-*966mentación, vestidos y demás gastos indispensables a los deman-dados, por valor de $1,049.67, tomados a crédito por los deman-dados al demandante; cuya suma unida a la anteriormente alegada, integra la cantidad de $2,548.15, que los demandados están adeudando actualmente al demandante, siendo dicha suma en la actualidad líquida y exigible.” (Bastardillas nuestras.)
Arguyen los demandantes en el presente caso que la manifestación al efecto de que la cantidad reclamada era líquida y exigible, es una mera conclusión de derecho, por lo que debe considerarse como no alegada. En consecuencia, sostienen que el secretario no podía registrar sentencia de conformidad con el artículo 194 del Código de Enjuiciamiento Civil, ed. 1933. ■
Nos damos cuenta de que a veces es difícil distinguir entre una conclusión de derecho y una de hecho (ultímate fact) pues frecuentemente la misma alegación constituye una conclusión de derecho y de hecho, o como en este caso, una alegación mixta de hecho y de derecho. Véase, por ana-logía, lo que sobre la alegación de “negligencia” como alega-ción mixta de hecho y de derecho, dice Wheaton, Manner of Stating Cause of Action, 20 Cornell L. Q. 185, 203 (1935). En tales casos, la alegación es correcta como conclusión de hecho, pues son estas últimas las que deben exponerse en las alegaciones y no los hechos probatorios mediante los cua-les se establecerán en el juicio las conclusiones de hecho. (6a) El vocablo “líquida” en relación con una cuenta, en lenguaje corriente significa el saldo “o residuo de cuantía cierta que resulta de la comparación del cargo con la data”. Y la voz “exigible” refiriéndose a una obligación, significa que puede demandarse su cumplimiento. Por consiguiente, al alegarse que la cuenta es “líquida y exigible” se están exponindo he-chos, a saber: que el residuo de la cuenta ha sido aceptado como correcto por el deudor y que está vencido. Heinrick and others, Partners, etc. v. Englund, 26 N. W. 122 (Minn., *9671885) ; Nelson v. Zahn Grain Co., 127 P.2d 803 (Okl., 1942) ; Gasper v. Mayer, 43 P.2d 467 (Okl., 1935). Concedemos que en la demanda no se alegó expresamente que la liquida-ción había sido hecha por ambas partes, acreedor y deudor; pero esa especificación no era indispensable, pues para que haya una liquidación desde el punto de vista legal, precisa que la misma se haya verificado por las dos partes de con-formidad, o por una de ellas con la aceptación expresa o implícita de la otra. Y así debemos interpretar la alegación mientras del contexto de la misma o de la evidencia no se demuestre lo contrario, pues como prescribe el artículo 122 del Código de Enjuiciamiento Civil, “al considerar una ale-gación para determinar sus efectos, deberá interpretarse con liberalidad, a fin de asegurar absoluta justicia entre las par-tes”. Véase, por vía de ilustración, la Regla 8 (/) de Enjui-ciamiento Civil. De igual modo, cuando se alega que X es insolvente, lo que se indica es que su activo es insuficiente para cubrir su pasivo. Congress Cigar Co., Inc. v. Grau, 44 D.P.R. 649; Scott v. Cismadi, 74 N.E.2d 563 (Ohio, 1947); Oliver v. Coffman, 45 N.E.2d 351 (Ind., 1942) ; Ching Yau v. Rapozo, 30 Haw. 24 (1927) ; Chittenden & Eastman Co. v. Leader Ftirniture Co., 201 Pac. 843 (Ariz., 1921) y Merritt v. Meisenheimer, 146 Pac. 370 (Wash., 1915). En el caso de Congress Cigar Co., Inc. v. Grau, supra, se dijo lo siguiente:
“En el caso de City of Indianapolis v. Mitchell, 61 N.E. 947, resuelto por la Corte Suprema de Indiana, se consideró sufi-ciente la alegación de que el deudor era insolvente, sin acom-pañarla de la acostumbrada alegación de que dicho deudor no tiene ni tenía propiedad sujeta a ejecución. En este , caso la corte dijo:
“ ‘Se alega además que Fred Lammert era insolvente des-pués del traspaso y cuando se inició la acción. Se ha soste-nido desde hace mucho tiempo que una alegación al efecto de que el deudor no tuvo al tiempo del traspaso ni ha tenido desde entonces propiedad suficiente sujeta a ejecución para pagar sus deudas o cualquier parte de las mismas, constituye una sufi-ciente alegación de insolvencia. La insolvencia es el hecho *968fundamental en controversia y la ausencia de propiedad sujeta a ejecución demuestra la. existencia de tal condición. La ale-gación de que el deudor era completamente insolvente es, por lo tanto, suficiente, sin el aditamento usual de que él no tiene ni tenía propiedad sujeta a ejecución. Si hubiese alguna duda respecto al establecimiento de este principio, quedaría disipada citando un número de casos análogos. La alegación de que el firmante de un pagaré era completamente insolvente ha sido siempre reconocida como una afirmación de un hecho en accio-nes contra los endosantes. Es una regla firmemente estable-cida que una alegación al efecto de que el deudor no tenía y no tiene propiedad sujeta a ejecución es bastante en acciones para anular traspasos fraudulentos. La insolvencia puede alegarse en esta forma o expresamente, como se ha dicho aquí.’(7)
“En el caso de Grunsfeld Bros. v. Brownell, 76 Pac. 310, la Corte Suprema de Nuevo Méjico, se expresó así:
“ ‘El hecho octavo de la demanda alega que el demandado D. R. Brownell es insolvente, y nos parece a nosotros, que esto es una alegación de que Brownell no tenía propiedad bastante para pagar sus deudas. La palabra insolvencia, según se usa en las leyes de quiebra e insolvencia, significa la inhabilidad de una persona para pagar sus deudas cuando vencen en el curso ordinario de los negocios; pero en su sentido general significa un exceso sustancial de responsabilidades personales sobre el valor efectivo de su propiedad.’ ” (Págs. 654, 655.)
Somos de opinión que el secretario tuvo ante sí la ale-gación de una cuenta liquidada y consecuentemente pudo dictar la sentencia en rebeldía.(8) Los casos de Rivera v. Corte, 44 D.P.R. 817 y De León v. Pérez, 54 D.P.R. 215, en los que se resolvió que eran nulas las respectivas sentencias dictadas en rebeldía por el secretario, no son aplicables, pues en ninguno de ellos existe alegación alguna- al efecto de que las cuentas reclamadas hubieran sido liquidadas.
*969Es verdad que en el caso de E. Rubio e Hijos v. Carrasco, 26 D.P.R. 255, se dijo:
“. . .' Y si la demanda, como parece que fue la intención de la demandante, se basaba en varias cuentas liquidadas (accounts stated), entonces no debió haberse limitado la deman-dante a alegar que se había practicado una liquidación de la-cuenta del demandado en cada caso resultando un balance a favor de la demandante y en contra del demandado por deter-minada suma, sino que debió haber alegado además que la cuenta se rindió al demandado y éste en alguna de las formas reco-nocidas en derecho mostró su conformidad con el balance. Véase el tomo primero, páginas 204 a 225 de la obra de dere-cho Ruling Case Law, que trata con claridad y concisión sobre .esta materia.” (Pág. 257.)
Pero la exposición que del derecho se hace no es exacta. ■Contrario a lo que se dice en dicho caso, al alegarse “que se había practicado una liquidación de la cuenta del deman-dado en cada caso resultando un balance a favor del deman-dante y en contra del demandado, por determinada suma”, se hizo, como hemos visto, una alegación correcta ■; y el hecho ■de que no se siguiera la forma acostumbrada de alegar •expresamente la conformidad del demandado, no indica que la alegación que se hizo en el citado caso de Rubio, supra, fuera incorrecta. La cita de 1 R.C.L. págs. 204 a 225 es ■errónea, pues dicha obra no sostiene lo que se dice en el párrafo transcrito. Lo que dice sobre esta materia es una mera exposición de derecho sustantivo al efecto de que para •que una cuenta se entienda liquidada (account stated) es necesario que el demandado haya aceptado el balance que se alega liquidado, pero no dice que sea indispensable la ale-gación expresa de que la cuenta se rindió al demandado y que éste mostró su conformidad con el balance. En conse-cuencia, el lenguaje del caso de E. Rubio e Hijos v. Carrasco, supra, debe entenderse aclarado en cuanto a este punto.
Siendo válida la sentencia en rebeldía por la cual los aquí demandantes y Alejandrina Guadalupe fueron conde-*970nados a pagar al aquí demandado Joaquín L. Rodríguez la cantidad de $2,548.15, procederemos ahora a considerar las reclamaciones de la contrademanda.
I — 1 1 — I I — <
Como la finca en cuestión fue adjudicada al entonces demandante, ahora contrademandante, por la cantidad de $500 para ser abonada a la sentencia por $2,548.15, una simple operación aritmética demostrará que se le adeudan $2,048.15 por- concepto de la sentencia. Y esa deuda no estaba prescrita, como pretenden los contrademandados, pues la sentencia se dictó el 7 de enero de 1930 y la contrademanda se radicó el 2 de febrero de 1944, no habiendo, por tanto, transcurrido el término prescriptivo de quince años que fija el artículo 1864 del Código Civil para el ejercicio de las acciones personales que no tengan señalado término especial de prescripción. Valiente v. Buxó, 68 D.P.R. 132. Sin embargo, no tienen derecho los contrademandantes a recobrar la cantidad de $637.44 porque no probaron, conforme declaró la corte a quo, que la Sucesión de Román Guadalupe López estuviera adeudando a Benitez Sugar Co. la referida suma. Es obvio que los $296 pagados por los contrademandantes por concepto de contribuciones y los $218 reclamados por cercas y otras mejoras, no pueden ser recobrados por ellos, ya que hemos llegado a la conclusión de que los contrademandantes eran los dueños de la referida finca en beneficio de la cual se hicieron esos desembolsos.
Procede, por lo expuesto, revocar la sentencia y dictar otra declarando sin lugar la demanda, con lugar la contra-demanda y condenando solidariamente a los contrademan-dados a pagar a los contrademandantes la cantidad de $2,048.15, balance adeudado de la sentencia recaída en el caso núm. 14,749, con intereses a razón de seis por ciento *971anual desde el 2 de febrero de 1944, fecha en que se radicó la contrademanda, (9) más las costas.

 Román Guadalupe López falleció el 22 de mayo de 1928.


 La contestación, a la demanda enmendada se radicó el 2 de febrero de 1944.


 El artículo 284 del Código de Enjuiciamiento Civil prescribe:
“En un pleito para reivindicar propiedad real, si el demandante prueba que tenía derecho a la reivindicación al tiempo de interponer su demanda, pero resultare luego que su derecho se extinguió durante el curso del pleito, el veredicto y la sentencia deben ser acordes con los hechos y el deman-dante podrá obtener indemnización de perjuicios por la retención de la propiedad.”


 Lo recibido por concepto de la expropiación ascendió a $1,562.39 después de deducidas las contribuciones adeudadas por la finca. La can-tidad de $1,707.05 que completa los $3,269.44 está integrada por los frutos percibidos y el valor de una pequeña casa que destruyeron los demanda-dos tasada en $20.


 No son de aplicación las Reglas de Enjuiciamiento Civil porque el pleito núm. 14,749 se terminó en 1930.


 De los siete menores uno era postumo.


 El inciso 3 del artículo 93 del Código de Enjuiciamiento Civil prescribe:
“La citación se hará mediante entrega de una copia de la misma, como sigue:
“3. Si fuese contra un menor de catorce años que residiere en la Isla, a dicho menor personalmente, así como también a su padre, madre o tutor; y si ninguno de éstos se encontrare en la Isla, entonces a cualesquiera de las personas que tuvieren a su cargo o cuidado dicho. menor, o con quien viviere o en cuyo servicio estuviere empleado.”


 Por supuesto, la parte contraria, si así lo solicita, tiene derecho a .conocer los hechos que sirven de base a la alegada conclusión de hecho.


 El caso del cual se hace esta cita no debe ser el de City of Indianapolis v. Mitchell, 61 N.E. 947, sino el de Lammert v. Stockings, 61 N.E. 945, 946.


 Véase la forma número 286 para una demanda de cuenta liquidada que aparece en 2 Bancroft’s Code Pleading- With Forms, pág. 1122, en relación con la sección 780 de dicha obra, volumen 2, pág. 1106.


 En la contrademanda no se reclamaron intereses sobre esta suma desde el 7 de enero dé 1930. Por consiguiente, deben computarse a par-tir de la fecha de la radicación de la contrademanda.